Exhibit 10.2

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October 3, 2003,
is made by and among HealthGate Data Corp., a Delaware corporation (the
“Company”), and the investors listed on Exhibit A (the “Schedule of Investors”)
attached hereto (each an “Investor” and collectively, the “Investors”).

 

RECITALS:

 

WHEREAS, each Investor desires to purchase from the Company, and the Company
desires to sell to each Investor, the number of shares of Common Stock, par
value $0.03 per share, of the Company (the “Common Stock”) specified opposite
such Investor’s name on the Schedule of Investors;

 

NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants of the parties as hereinafter set forth and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto hereby agree as follows:

 

ARTICLE I

SALE OF COMMON STOCK; CLOSING

 

1.1                                 Purchase and Sale. On the terms and subject
to the conditions of this Agreement, at the Closing, the Company shall issue and
sell to each Investor, and each Investor will purchase from the Company, the
number of shares of Common Stock specified opposite such Investor’s name on the
Schedule of Investors, at a purchase price of $1.20 per share (the “Purchase
Price”).  The shares of Common Stock to be purchased by the Investors pursuant
to this Agreement are hereinafter referred to, collectively, as the “Shares.”

 

1.2                                 Payment of Purchase Price into Escrow.  On
the terms and subject to the conditions of this Agreement, upon execution of
this Agreement by each Investor, each such Investor shall remit to Bass, Berry &
Sims PLC by wire transfer of funds the aggregate Purchase Price payable for the
Shares agreed to be purchased hereunder by such Investor as indicated on the
Schedule of Investors, with such amount to be held by Bass, Berry & Sims PLC in
escrow until the Closing.

 

1.3                                 Closing. The closing for the purchase and
sales of Shares contemplated under Section 1.1 (the “Closing”) will take place
at the offices of Rich May, a Professional Corporation, 176 Federal Street,
Boston, Massachusetts, or at such other place as the Investors and the Company
shall mutually agree, at 10:00 A.M. local time, on October 27, 2003 (the
“Closing Date”).  At the Closing, subject to the satisfaction or waiver of the
conditions precedent to Closing listed in Sections 5.1 and 5.2, Bass, Berry &
Sims PLC, as escrow agent for, and on behalf of, the Investors shall pay the
aggregate Purchase Price by wire transfer of funds to such accounts as the
Company may reasonably direct by written notice delivered to Bass, Berry & Sims
PLC by the Company at least three (3) Business Days before the Closing Date in
the aggregate amount for the Shares specified on the Schedule of Investors. 
Simultaneously, the Company will issue to each Investor the number of Shares
designated in the

 

--------------------------------------------------------------------------------


 

Schedule of Investors to be purchased by each Investor from the Company, free
and clear of all liens, by delivering to each Investor certificates, registered
in the name of the Investor, evidencing the Shares to be purchased by such
Investor from the Company as designated in the Schedule of Investors. At the
Closing, there shall also be delivered to the Company and each Investor the
opinions, certificates and other documents and instruments to be delivered under
Article IV.

 

ARTICLE II

COMPANY REPRESENTATIONS AND WARRANTIES

 

The Company hereby represents and warrants to the Investors that, except as set
forth on the Schedule of Exceptions attached hereto, specifically identifying
the relevant sections of this Article II to which each such exception relates,
which exceptions shall be deemed to modify the representations and warranties
made hereunder:

 

2.1                                 Organization; Power; Good Standing;
Qualification. The Company is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware, and has all
requisite legal and corporate power and authority to own and operate its
properties and assets and to carry on its business as now conducted, to execute
and deliver this Agreement, to issue the Shares, and to carry out the provisions
of this Agreement.  The Company is duly qualified and is authorized to transact
business and is in good standing as a foreign corporation in the Commonwealth of
Massachusetts and each other jurisdiction in which the failure to qualify would
have a material adverse effect on (a) the business, assets or properties
(including intangible assets or properties), liabilities, results of operations
or financial condition of the Company, or (b) the ability of the Company to
perform its obligations under this Agreement.

 

2.2                                 Authorization. All corporate action on the
part of the Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement, the performance of all
obligations of the Company hereunder, and the authorization, issuance and
delivery of the Shares being issued hereunder has been taken or will be taken
prior to the Closing, and this Agreement, when executed and delivered, will
constitute the valid and legally binding obligation of the Company, enforceable
in accordance with its terms except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally.  The Company’s execution,
delivery and performance of this Agreement and the Company’s consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all corporate action required of the Company by applicable law,
its certificate of incorporation or bylaws.

 

2.3                                 Valid Issuance of Shares. The Shares being
issued to the Investors hereunder, when issued and delivered in accordance with
the terms of this Agreement, will be validly issued, fully paid, and
nonassessable, and will be free of all encumbrances and restrictions on
transfers other than those under applicable federal and state securities laws.

 

2

--------------------------------------------------------------------------------


 

2.4                                 Consents. No consent, approval,
qualification, order or authorization of, or filing with, any local, state, or
federal governmental authority or other person or third party (other than the
Company’s Board of Directors) is required on the part of the Company in
connection with the Company’s valid execution, delivery, or performance of this
Agreement or the issuance of the Shares by the Company, except for filings
pursuant to the Act and applicable blue sky laws, which filings may properly be
effected after the Closing.

 

2.5                                 Validity. This Agreement has been duly
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company, enforceable in accordance with its terms
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally.

 

2.6                                 Financial Statements; SEC Reports.

 

(a)                                  Since January 2000, Company has filed with
the Securities and Exchange Commission (“SEC”) all Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, proxy materials,
registration statements and other materials required to be filed by it pursuant
to the federal securities laws and has made all other filings with the SEC
required to be made (collectively, the “SEC Filings”).  The SEC Filings did not,
as of their respective filing dates, mailing dates or effective dates, as the
case may be, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

 

(b)                                 The audited and unaudited consolidated
financial statements of Company included in the SEC Filings fairly present the
financial position of Company and its consolidated subsidiaries as of the
respective dates thereof and the consolidated results of their operations and
changes in financial position for the respective periods then ended in
conformity with generally accepted accounting principles applied on a consistent
basis (except as stated in such financial statements or notes thereto).  The
foregoing sentence is subject, in the case of the unaudited financial
statements, to normal year-end audit adjustments.

 

(c)                                  Since June 30, 2003, there has not beenany
change in the assets, liabilities, financial condition, or operating results of
the Company from that reflected in the financial statements included in the
Company’s Quarterly Report on Form 10-Q filed with the SEC for the period ended
June 30, 2003 (except changes in the ordinary course of business or consistent
with Company’s historical results) or any other event or condition of any
character that would have a material adverse effect on (a) the business, assets
or properties (including intangible assets or properties), liabilities, results
of operations or financial condition of the Company, or (b) the ability of the
Company to perform its obligations under this Agreement.

 

2.7                                 Private Offering. Subject in part to the
truth and accuracy of the representations of the Investors set forth in this
Agreement, the issuance of the Shares as contemplated by this Agreement is
exempt from the registration requirements of the Act, and neither the Company
nor

 

3

--------------------------------------------------------------------------------


 

any authorized agent acting on its behalf will take any action hereafter that
would cause the loss of such exemption.

 

2.8                                 Capitalization.  The authorized capital
stock of the Company consists of 100,000,000 shares of Common Stock and
10,000,000 shares of preferred stock, par value $.01 per share (“Preferred
Stock”).  All of the issued and outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and nonassessable and are
not subject to preemptive rights.  As of the date of this Agreement, 4,261,606
shares of Common Stock were issued and outstanding, 1,112,915 shares of Common
Stock are issuable pursuant to outstanding stock options issued and an
additional 233,467 shares of Common Stock are reserved for issuance under the
Company’s Amended and Restated 1994 Stock Option Plan (excluding options
issuable to the directors, officers and employees of EBM Solutions, Inc. upon
the Closing of that certain Asset Purchase Agreement of even or near even date
herewith by and among EBM Solutions, Inc. and the Company (the “Asset Purchase
Agreement”)) and no shares of Preferred Stock were issued and outstanding. 
Except as described in this Section 2.8, and except for a warrant issuable to
EBM Solutions, Inc. for 333,333 shares of Common Stock and a warrant issuable to
Duke University Medical Center for 30,000 shares of Common Stock, no shares of
capital stock or other equity securities of the Company are authorized and there
are no outstanding securities, options, warrants, calls, rights, convertible or
exchangeable securities, “phantom” stock rights, SARs, stock-based performance
units, commitments, agreements, arrangements or undertakings of any kind to
which the Company or any of its subsidiaries is a party or by which any of them
is bound obligating the Company or any of its subsidiaries to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other voting securities of the Company or any of its subsidiaries or
obligating the Company or any of its subsidiaries to issue, grant, extend or
enter into any such security, option, warrant, call, right, unit, commitment,
agreement, arrangement or undertaking.

 

2.9                                 Litigation.   Except as set forth in the SEC
Filings, there is no Litigation pending or, to the Company’s Knowledge,
threatened against the Company, including, without limitation, any Litigation:
(a) that questions the validity of this Agreement or the right of the Company to
enter into this Agreement, or to consummate the transactions contemplated hereby
or (b) that might result, either individually or in the aggregate, in any
Material Adverse Effect on the Company.  The Company is not a party to or, to
its Knowledge, named in or subject to, any order, writ, injunction, judgment, or
decree of any court, government agency, or instrumentality. There is no
Litigation by the Company currently pending or that the Company currently
intends to initiate. As used herein (i) the term “Litigation” means any suit,
action, cause of action (whether at law or in equity), arbitration, claim,
complaint, proceeding, investigation or criminal prosecution, and (ii) the term
“Knowledge” or “Known” means those facts that are known or should reasonably
have been known by any officer of the Company, in each case after such inquiry
as is reasonable in connection with the transactions contemplated by this
Agreement and with the performance of his or her duties and responsibilities as
an officer of the Company.

 

2.10                           Brokers.  The Company has not sought the services
of, engaged or paid, and is not liable for any fees to, a broker, underwriter or
a finder in connection with the proposed sale or purchase of the Shares.

 

4

--------------------------------------------------------------------------------


 

2.11                           Noncontravention.  Neither the execution and the
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (a) violate any constitution, statute, regulation, rule, injunction,
judgment, order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Company is subject or any provision
of its certificate of incorporation or bylaws or (b) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which the Company is a party or by which it is bound or to which
any of its assets is subject.

 

2.12                           Full Disclosure.  The Company has made available
to the Investors with all information which the Investors have requested for
deciding whether to enter into this Agreement.  Neither this Agreement nor the
Exhibits or schedules hereto contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

Each Investor, severally but not jointly, hereby represents and warrants to the
Company as follows:

 

3.1                                 Purchase Entirely for Own Account. This
Agreement is made with the Investors in reliance upon the Investors’
representation to the Company, which by each Investor’s execution of this
Agreement such Investor hereby confirms, that such Investor is acquiring the
Shares for investment for such Investor’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that such Investor has no present intention of selling, granting any
participation in, or otherwise distributing the same.  By executing this
Agreement, each Investor further represents that such Investor does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or to any third person, with
respect to any of the Shares.

 

3.2                                 Disclosure of Information. The Company has
provided the Investor with all information the Investor has requested for
deciding whether to acquire the Shares.  Each Investor further represents that
it is an “accredited investor” as such term is defined in Rule 501 of Regulation
D of the Securities Act of 1933, as amended (the “Act”) and has had an
opportunity to ask questions and receive answers from the Company regarding the
business, properties, prospects and financial condition of the Company.  The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Article II of this Agreement or the right of the Investors to
rely thereon.  Each Investor acknowledges that it is able to fend for itself,
can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Shares.

 

3.3                                 Restricted Securities.  Each Investor
understands that the Shares are characterized as “restricted securities” under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering and that under such laws and

 

5

--------------------------------------------------------------------------------


 

applicable regulations such securities may be resold without registration under
the Act, only in certain limited circumstances.

 

3.4                                 Further Limitations on Disposition. Without
in any way limiting the above, each Investor agrees not to make any disposition
of all or any portion of the Shares unless, and until the transferee has
provided in writing for the benefit of Company representations substantially
similar to those set forth in this Article III, and:

 

(a)                                 There is then in effect a registration
statement under the Act covering such proposed disposition and such disposition
is made in accordance with such registration statement; or

 

(b)                                (i)                                     Such
Investor shall have notified the Company of the proposed disposition and shall
have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and (ii) if reasonably requested by the
Company, such Investor shall have furnished the Company with an opinion of
counsel, reasonably satisfactory to the Company that such disposition will not
require registration of such shares under the Act.

 

3.5                                 Legend. Each Investor acknowledges that the
certificate evidencing the Shares shall bear a legend substantially as follows:

 

“The shares represented by this Certificate have been acquired for investment
and have not been registered under the Securities Act of 1933, as amended, and
applicable state securities laws.  Such shares may not be sold or transferred in
the absence of such registration or unless the Company receives an opinion of
counsel reasonably acceptable to it stating that such sale or transfer is exempt
from the registration and prospectus delivery requirements of said Act, and
applicable state securities laws.  Copies of the agreements covering the
purchase of these shares and restricting their transfer may be obtained at no
cost by written request made by the holder of record of this Certificate to the
Secretary of the Company at the principal executive offices of the Company.”

 

3.6                                 Brokers. No Investor has not sought the
services of, engaged or paid, and is not liable for any fees to, a broker,
underwriter or a finder in connection with the proposed sale or purchase of the
Shares.

 

3.7                                 Risk of Loss.  Each Investor understands
that the operation of the Company’s business is subject to numerous risks and
that the Shares are a speculative investment that involves a high degree of risk
of loss of the entire investment therein.  Each Investor is cognizant of and
understand such risks, including without limitation those risks described in the
Company’s SEC Filings.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV

DELIVERIES AT CLOSING

 

At or before the Closing, each of the following shall be (or shall have been)
delivered to the Investors:

 

4.1                                 Opinion of Counsel.  An opinion of Rich May,
a Professional Corporation, counsel to the Company, dated the Closing Date, in
the form attached hereto as Exhibit B.

 

4.2                                 Good Standing Certificates.  (a) Copies of
the certificate of incorporation, including all amendments thereto, of the
Company certified by the Secretary of State of the State of Delaware, and (b)
certificates from the applicable Secretary of State of the State of Delaware to
the effect that the Company is in good standing or subsisting in such
jurisdiction.

 

4.3                                 Registration Rights Agreement.  The
Registration Rights Agreement attached hereto as Exhibit C, executed by the
Company (the “Registration Rights Agreement”).

 

4.4                                 Delivery of Certificates.  A copy of the
Company’s letter of instruction to its transfer agent directing such transfer
agent to issue to the Investors duly executed certificates representing the
Shares being purchased by the Investors.

 

4.5                                 Consents and Approvals.    Evidence that the
Company have obtained all consents and approvals and completed all filings under
all statutes, laws, ordinances, regulations, rules, judgments, decrees and
orders of any court or governmental agency, board, bureau, body, department or
authority or of any other person required to be obtained by the Company in
connection with the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby.

 

ARTICLE V

CONDITIONS PRECEDENT TO CLOSING

 

5.1                                 Conditions to Each Party’s Obligation. The
respective obligation of each party hereto to effect the transactions
contemplated hereby shall be subject to the satisfaction as of the Closing of
the following conditions: (i) no Litigation by any third party or governmental
authority with respect to the transactions contemplated hereby shall be pending
or threatened in writing; and (ii) no injunction, restraining order or order of
any nature shall have been issued by or be pending before any court of competent
jurisdiction or any governmental authority challenging the validity or legality
of the transactions contemplated hereby or restraining or prohibiting the
consummation of such transactions; and (iii) the purchase and sale of assets and
related transactions, other than the purchase and sales of the Shares hereunder,
contemplated under the Asset Purchase Agreement shall have been consummated.

 

7

--------------------------------------------------------------------------------


 

5.2                                 Conditions to Obligations of the Investors.
The obligations of each Investor to effect the transactions contemplated hereby
are subject to the satisfaction of the following conditions, unless waived in
writing by such Investor:

 

(a)                                  Conduct of Business in Ordinary Course. The
Company shall have carried on the Business in the usual, regular and ordinary
course in substantially the same manner as heretofore conducted and use all
reasonable efforts to preserve intact its present business organization, keep
available the services of its present officers and employees and preserve its
relationships with customers, suppliers and others having business dealings with
it to the end that its goodwill, assets or business shall not be impaired in any
material respect at the Closing Date.

 

(b)                                 No change, effect, matter, event, occurrence
or circumstance shall have occurred and be continuing with respect to the
Company that has or would reasonably be expected to have a material adverse
effect on (i) the business, assets or properties (including intangible assets or
properties), liabilities, results of operations or financial condition of the
Company, or (ii) the ability of the Company to perform its obligations under
this Agreement.

 

(c)                                  Representations and Warranties. The
representations and warranties of the Company set forth in this Agreement shall
be true and correct in all material respects as of the date of this Agreement,
and as of the Closing Date as though made on and as of the Closing Date, and the
Investor shall have received a certificate signed on behalf of the Company to
such effect and such certificate shall be deemed to be a representation and
warranty of the Company as of the time immediately preceding the Closing.

 

(d)                                 Performance of Obligations of the Company.
The Company shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing,
and the Investor shall have received a certificate signed on behalf of the
Company to such effect.

 

(e)                                  Registration Rights Agreement. The Company
shall have entered into the Registration Rights Agreement.

 

(f)                                    Delivery of Other Closing Documents. The
Investors shall have received all documents and other items to be delivered
under Article IV hereof.

 

5.3                                 Conditions to Obligations of the Company.
The obligations of the Company to effect the transactions contemplated hereby
are subject to the satisfaction of the following conditions, unless waived in
writing by the Company:

 

(a)                                  Representations and Warranties. The
representations and warranties of the Investors set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement, and as of the Closing Date as though made on and as of the Closing
Date.

 

(b)                                 Payment of Purchase Price.  The Company
shall have received at or before the Closing the aggregate Purchase Price for
the Shares in immediately available funds.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI

MISCELLANEOUS

 

6.1                                 Notices, Consents, etc. Any notices,
consents or other communication required to be sent or given hereunder by any of
the parties shall in every case be in writing and shall be deemed properly
served if (a) delivered personally, (b) sent by registered or certified mail, in
all such cases with first class postage prepaid, return receipt requested, (c)
delivered by a recognized overnight courier service, or (d) sent by facsimile
transmission to the parties at the addresses as set forth below or at such other
addresses as may be furnished in writing.

 

(a)

 

If to the Company:

 

with a copy to:

 

 

 

 

 

 

 

HealthGate Data Corp.

 

Rich May, a Professional Corporation

 

 

25 Corporate Drive

 

176 Federal Street

 

 

Burlington, Massachusetts 01803

 

Boston, Massachusetts 02110

 

 

Fax: (781) 685-4040

 

Fax: (617) 556-3890

 

 

Attention: William S. Reece

 

Attention: Stephen M. Kane, Esq.

 

 

 

 

 

(b)

 

If to the Investors: Such Investor’s address set forth on the Schedule of
Investors.

 

Date of service of such notice shall be (i) the date such notice is personally
delivered, (ii) three (3) days after the date of mailing if sent by certified or
registered mail, (iii) one (1) day after date of delivery to the overnight
courier if sent by overnight courier or (iv) the next succeeding business day
after transmission by facsimile.

 

6.2                                 Severability. The unenforceability or
invalidity of any provision of this Agreement shall not affect the
enforceability or validity of any other provision.

 

6.3                                 Amendment and Waiver. This Agreement may be
amended, or any provision of this Agreement may be waived, provided that any
such amendment or waiver will be binding on the Company only if such amendment
or waiver is set forth in a writing executed by the Company and Investors
holding at least a majority of the Shares. The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other breach.

 

6.4                                 Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties hereto and delivered to the other.

 

6.5                                 Construction. This Agreement and the
transactions contemplated hereby will be governed and construed by and enforced
in accordance with the laws of the State of Delaware.

 

6.6                                 Assignment. This Agreement will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but will not be assignable or

 

9

--------------------------------------------------------------------------------


 

delegable by any party without the prior written consent of the other party.

 

6.7                                 Entire Agreement. This Agreement, the
Recitals and all the Schedules and Exhibits attached to this Agreement (all of
which shall be deemed incorporated in the Agreement and made a part hereof) set
forth the entire understanding of the parties with respect to the subject matter
hereof, and shall not be modified or affected by any offer, proposal, statement
or representation, oral or written, made by or for any party in connection with
the negotiation of the terms hereof, and may be modified only by instruments
signed by all of the parties hereto.

 

6.8                                 Expenses. Except as otherwise specifically
provided herein, each of the parties shall pay all costs and expenses incurred
or to be incurred by it in negotiating and preparing this Agreement and in
closing and carrying out the transactions contemplated by this Agreement,
including, without limitation, all legal and accounting expenses related
thereto.

 

6.9                                 Authority to Act. Any individual executing
this Agreement on behalf of a business organization does hereby represent and
warrant that he or she has implied or express authority to enter into this
Agreement on behalf of such business organization which he or she represents.

 

6.10                           Attorneys’ Fees. In the event litigation is
brought by either party in connection with this Agreement, the prevailing party
in such litigation shall be entitled to recover from the other party all
attorneys’ fees reasonably incurred by such prevailing party in the litigation.

 

6.11                           No Third Party Benefits.  This Agreement is
entered into solely for the benefit of the Company and the Investors, and
nothing in this Agreement will be construed as giving any person other than the
Company and the Investors, any right, remedy or claim under this Agreement.  In
furtherance and not in limitation of the foregoing this agreement does not give
any right or benefit to any stockholder of the Company.

 

[REMAINDER OF PAGE LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

HEALTHGATE DATA CORP.

 

 

 

 

 

By:

/s/ William S. Reece

 

 

 

Name: William S. Reece

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

 

INVESTORS:

 

 

 

 

 

 

 

/s/ Harry R. Jacobson

 

 

 

Harry R. Jacobson (individually)

 

 

 

 

 

A.M. PAPPAS LIFE SCIENCE VENTURES I, L.P.

 

 

 

 

 

By:

AMP&A Management, LLC, its general partner

 

 

 

 

 

 

By:

/s/ Ford S. Worthy

 

 

 

Name:

Ford S. Worthy

 

 

Title:

Senior Vice President

 

 

 

 

 

SOLIDUS COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ E. Townes Duncan

 

 

 

Name:

E. Townes Duncan

 

 

Title:

President

 

 

 

 

 

SOLIDUS PARTNERS, L.P.

 

 

 

 

 

 

 

 

 

By:

/s/ E. Townes Duncan

 

 

 

Name:

E. Townes Duncan

 

 

Title:

General Partner

 

 

 

 

 

VANDERBILT UNIVERSITY

 

 

 

 

 

 

 

 

 

By:

/s/ William T. Spitz

 

 

 

Name:

William T. Spitz

 

 

Title:

Vice Chancellor

 

 

Signature Page to Stock Purchase Agreement

 

11

--------------------------------------------------------------------------------